866 So. 2d 772 (2004)
Joseph CARTER, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D03-2699.
District Court of Appeal of Florida, Third District.
February 25, 2004.
Joseph Carter, Fort Lauderdale, for appellant.
Charles J. Crist, Jr., Attorney General, and Jill K. Traina, Assistant Attorney General, for appellee.
Before GODERICH, GREEN, and WELLS, JJ.
PER CURIAM.
The defendant appeals an order denying as untimely his rule 3.853 motion for postconviction DNA testing. In light of the State's concession that the motion was timely filed, we reverse and remand for further consideration on the merits.
We affirm the denial of his rule 3.800(a) motion to correct an illegal sentence.
Affirmed in part, reversed in part.